Citation Nr: 0617380	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  99-11 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  In June 2004, 
the Board remanded this case for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), specific medical 
evidence described below is needed and the case must be 
remanded. 

At a June 1998 VA general medical examination, the veteran 
was diagnosed as having possible degenerative disc disease 
and intermittent herniation with temporary radicular 
symptomatology to the lower extremities.

The veteran recently underwent a November 2004 VA examination 
where the examiner diagnosed the veteran as having Grade I/II 
spondylolisthesis with spondylosis of L5, manifesting itself 
in the form of chronic daily low back pain and chronic daily 
activity-related radicular symptoms to the left lower 
extremity greater than the right lower extremity.  Some 
testing was performed:  Laying straight leg raise caused 
buttock and thigh pain posteriorly, and sensation to touch 
was subjectively decreased in the left great toe in a fairly-
dense pattern and, to a lesser extent, in the right great 
toe.  

If the medical evidence of record is insufficient, VA will 
supplement the record by ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In this case, it is noted that the 
current rating criteria in 38 C.F.R. § 4.71a offers 
alternative modes of evaluating the degree of disability 
posed by intervertebral disc sydrome.  One method refers to 
the extent of incapacitating episodes, and the other method 
is a general rating formula with the instruction to 
separately evaluate any associated objective neurologic 
abnormalities.  

In order to make a decision on the degree of severity imposed 
by the veteran's service-connected intervertebral disc 
sydrome, complete neurologic testing is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should update the record with 
any recent VA treatment records (and any 
other records identified by the veteran in 
response to the VCAA letter).  

3.  The veteran should undergo a VA 
neurological examination.  The examiner 
must review the claims file prior to 
assessment.  The examiner should perform 
all appropriate objective neurological 
testing (including EMG) to identify any 
objective neurologic abnormalities.  The 
examiner should also perform range of 
motion studies, and comment on the extent 
of painful motion or functional loss due 
to pain.  

4.  Then, the RO should readjudicate the 
veteran's claim for a rating in excess of 
40 percent for intervertebral disc 
syndrome.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



